Citation Nr: 1046384	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-04 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to compensation pursuant to Title 38 United States 
Code, Section 1151, for disability due to medical or surgical 
treatment by the Department of Veterans Affairs.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to July 1971.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDING OF FACT

The preponderance of the objective evidence does not demonstrate 
that the Veteran contracted additional disability as a result of 
VA treatment or surgery.  


CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 for 
umbilical repair with resultant sepsis have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002 & (Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.361 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a Claimant in 
developing the information and evidence necessary to substantiate 
a claim.

First, VA has a duty under the VCAA to notify a Claimant and any 
designated representative of the information and evidence needed 
to substantiate a claim.  In this regard, a December 2004 letter 
to the Veteran from the RO specifically notified him of the 
substance of the VCAA, including the type of evidence necessary 
to establish entitlement to service connection on a direct and 
presumptive basis, and of the division of responsibility between 
the Veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the VCAA 
by way of these letters by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate his claims; (2) informing the Veteran about the 
information and evidence VA would seek to provide; (3) informing 
the Veteran about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to the 
claim.

Second, VA has made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information 
and evidence associated with the claims file consist of his 
service treatment records (STRs), VA medical treatment records, 
private post-service medical treatment records, VA examinations, 
and statements from the Veteran and his representative.  There is 
no indication that there is any additional relevant evidence to 
be obtained by either VA or the Veteran.

The Board also notes that although notice regarding an award of 
an effective date or rating criteria was not provided prior to 
the initial adjudication of the Veteran's claim, such notice was 
provided in a March 2006 letter.  The Board does not now have 
such issues before it.  See, e. g., Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  The Board thus finds that "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. at 122 (2004).  
Consequently, the Board does not find that any late notice in 
this case under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.




38 U.S.C.A. § 1151

The Veteran contends that he contracted sepsis as a result of 
complications of VA treatment for a hernia in 2002.  
Specifically, he asserts that in his many trips to VA for 
treatment, no tests were conducted, no blood was taken, no X-rays 
were accomplished, and no one looked at his record which included 
a long history of recurrent left inguinal hernia.  He further 
stated that if VA personnel had reviewed his record, they could 
have taken into consideration the fact that he had a history of a 
large protruding hernia in the same area of his abdomen where he 
now experienced severe pain.  He said that if the hernia had been 
dealt with in a timely manner this would not have happened, and 
if the staff at that VA facility had been doing their jobs, he 
would have not have been sent away twice before.  He argues that 
this poor medical treatment from VA resulted in his developing 
sepsis from which one never recovers.  

In support of the claim, the Veteran submitted an excerpt from a 
study obtained from the internet.  This medical study concluded 
that physical dysfunction and more poorly perceived general 
health occur commonly after sepsis.  

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical treatment, 
compensated work therapy, or an examination furnished by the VA, 
disability compensation shall be awarded in the same manner as if 
such additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (West 2002 & Supp. 2009); 38 C.F.R. § 3.361 
(2009).

38 U.S.C.A. § 1151 indicates that a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a similar 
instance of fault is necessary for entitlement to compensation 
for claims filed on or after October 1, 1997, as here.

To establish causation, the evidence must show that VA's hospital 
care, medical or surgical treatment, or examination resulted in 
additional disability or death.  Merely showing that a Veteran 
received care, treatment, or examination and that the Veteran has 
an additional disability or died does not establish cause.  38 
C.F.R. § 3.361(c)(1) (2009).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2009).

In addition to a showing of additional disability or death, there 
must be evidence showing either that VA failed to exercise the 
degree of care that would be expected of a reasonable health care 
provider, or that VA furnished treatment without the informed 
consent of the Veteran and his representative, in compliance with 
38 C.F.R. § 17.32 (2009).  Minor deviations from the 38 C.F.R. § 
17.32 requirements that are immaterial under the circumstances of 
a case will not defeat a finding of informed consent.  Consent 
may be express or implied as specified under 38 C.F.R. § 
17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1) 
(2009).

Whether the proximate cause of a Veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) 
(2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
Claimant.  38 U.S.C.A. § 5107(b) (2009).

Review of the post service private and VA medical records 
reflects that the Veteran has a long history of various medical 
problems.  This includes depression with history of alcohol 
abuse, cirrhosis with portal hypertension, diabetes mellitus, 
kidney disease, and service-connected lumbar and cervical spine 
conditions.  These records also show that he has had a recurrent 
left inguinal hernia for which he has undergone multiple 
surgeries, both at private and VA facilities.  Specifically, he 
underwent left inguinal herniorrhaphy repair in October 1989, 
December 1999, November 2000, August 2002, and July 2003.  He 
also underwent ilioinguinal neuritis (nerve block) in June 1993.  
His claim revolves around VA treatment in 2002.  His contentions 
have been summarized above.  

VA records from 2001 and 2002 show that he was seen on numerous 
occasions for various complaints, primarily psychiatric in 
nature.  Complaints associated with left groin (other than 
recurrent boils in July 2002) were not recorded.  In August 2002, 
he was found to have an umbilical hernia with an incarcerated 
bowel, status post perforation and septic episodes.  

A medical opinion was obtained from the attending surgeon at a VA 
facility in November 2005.  She noted that she reviewed the 
Veteran's claims file and his claim for compensation benefits for 
disability as a result of treatment or surgery at a VA medical 
center.  She noted that she was currently employed at a VA 
facility as an attending physician in general surgery and an 
assistant professor at a university medical center.  

In her detailed review of the records, the doctor noted that the 
Veteran was examined in the emergency room (ER) on August 18, 
2002, for abdominal pain.  He was found to have an umbilical 
hernia, but it was reducible.  Abdominal films were obtained and 
did not reveal any evidence of free air or any evidence of bowel 
obstruction.  

The Veteran was again evaluated in the ER on August 21, 2002, for 
abdominal pain and found to have an incarcerated umbilical 
hernia.  Abdominal films showed multiple loops of distended small 
bowel, worrisome for small bowel obstruction.  He was therefore 
advised to undergo an exploratory laparotomy.  She added that the 
technical details of the procedure were discussed with the 
Claimant in detail and his consent was obtained.  He was taken to 
surgery for reduction of the umbilical hernia and possible bowel 
resection.  Upon opening the hernia sac, necrotic bowel was 
found.  This was resected and a functional end-to-end anastomoses 
was created.  

The Veteran was taken to the operating room (OR) on May 2, 2003, 
and two stitch granulomas just superior to the umbilicus were 
excised.  

The VA doctor concluded that the Veteran was taken to the OR 
following the diagnosis of an incarcerated umbilical hernia and 
the appropriate procedure performed.  Due to the presence of 
sepsis, he required care in the intensive care unit and was 
finally discharged home after a prolonged postoperative period.  
She felt that the treatment extended to the Veteran was in 
keeping with the standard of care.  

After careful consideration of the Veteran's contentions and the 
medical evidence, the Board finds that entitlement to 
compensation for disability (sepsis) as a result of complications 
of VA treatment and surgery for a hernia under the provisions of 
38 U.S.C.A. § 1151 is not warranted.  There is simply no 
competent evidence that the Veteran's sepsis, or residuals 
thereof, resulted from VA treatment.

The Board notes that while the Veteran reports that he was sent 
home on multiple occasions with left groin complaints, prior to 
the finding of the recurrent hernia in August 2002, the 
contemporaneous records at the time do not suggest that this is 
accurate.  The records in the months and days prior to his 
treatment in August 2002 reflect that he was seen, but do not 
indicate that he reported left groin problems (other than 
recurrent boils in the groin in July 2002).  

Unfortunately, there is simply no evidence to tie the Veteran's 
sepsis, or residuals thereof, to VA treatment or surgery.  The 
November 2005 VA examiner reviewed the records and opined that 
the Veteran's sepsis did not result from VA treatment or surgery.  

In the absence of any positive medical evidence to relate the 
Veteran's sepsis to VA treatment, there is no basis for an award 
of 38 U.S.C.A. § 1151 compensation.  The November 2005 examiner 
noted after reviewing all pertinent documents that the treatment 
extended to the Veteran in 2002 was keeping with the standard of 
care.  While the Veteran's opinion that his sepsis resulted from 
VA treatment, it is noted that a lay person may speak as to 
etiology as to nexus in some limited circumstances in which such 
nexus is obvious merely through lay observation, such as a fall 
leading to a broken leg.  Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  Here, however, the question of causation 
involves a less immediately observable relationship that is 
beyond the scope of the Veteran's competence to expound on.  

Moreover, the internet article submitted in support of his claim 
is general in nature and does not address the specific facts of 
the Veteran's claim before the Board.  As this generic medical 
journal or treatise evidence does not specifically state an 
opinion as to the relationship between the Veteran's development 
of sepsis after hernia surgery at a VA facility, it is 
insufficient to establish the element of medical nexus evidence.  
See Sacks v. West, 11 Vet. App. 314 (1998).

As stated earlier, merely showing that a Veteran received care, 
treatment, or examination and that the Veteran has an additional 
disability or died does not establish cause.  38 C.F.R. § 
3.361(c)(1) (2009).  The Board notes that as the evidence does 
not show a causal relationship between the Veteran's sepsis and 
VA treatment to include surgery, the question as to whether or 
not there was carelessness, negligence, lack of proper skill, 
error in judgment, or a similar instance of fault need not be 
addressed.

In reaching this decision, the benefit of the doubt doctrine has 
been considered.  However, a benefit of the doubt means more than 
a mere possibility, however remote the chances.  Instead, it 
refers to when the evidence both for and against a claim is in 
relatively equal balance.  That is not the case in this instance, 
as there is absolutely no competent evidence of a relationship 
between the Veteran's sepsis and VA treatment.  Therefore, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (2009).




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for sepsis 
as a result of complications of VA treatment and surgery for a 
hernia is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


